Citation Nr: 0500958	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  97-20 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury of both lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.  During this time, he served in Korea and was 
awarded the Combat Infantryman's Badge (CIB).

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1996 rating decision rendered by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

The veteran contends that he presently has residuals of an 
in-service cold injury of his lower extremities.  The Board 
notes that the veteran is a combat veteran having served in 
Korea with the 23rd Regiment of the 2nd Infantry Division 
during the Korean War and receiving the Combat Infantryman's 
Badge.  He asserts that his cold injury was sustained while 
his unit was being used as a "blocking force" during combat 
operations.  

In light of the veteran's contentions and VA's duty to assist 
him in the development of his claim, the Board is of the 
opinion that a VA examination would be probative in 
ascertaining the etiology of any present lower extremity 
disability.  In particular, recent VA medical evidence in 
April 2003 shows that has a history of chronic venous stasis 
dermatitis in his lower extremities and a history of 
peripheral vascular disease.  

Accordingly, this case is REMANED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions:

1.  The RO should request the veteran to 
provide any pertinent evidence in his 
possession and any medical records, not 
already of record, pertaining to 
treatment or evaluation of cold injury 
residuals since his discharge from 
service or the identifying information 
and any authorization necessary for the 
RO to obtain the such records on his 
behalf.   

2.  The RO should then undertake 
appropriate development to obtain any 
outstanding pertinent medical records, to 
include up-to-date VA treatment records.  
If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request him to submit the outstanding 
evidence.

3.  When all indicated record development 
has been completed, the RO should make 
arrangements for the veteran to be 
afforded an examination by a physician 
with appropriate expertise to determine 
the nature and extent of any currently 
present residuals of cold injury of the 
lower extremities.  Any indicated tests 
and studies should be performed.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, been reviewed.  Based upon the 
examination results and the claims folder 
review, the examiner should provide an 
opinion with respect to each currently 
present abnormality or disorder of the 
veteran's lower extremities as to whether 
it is at least as likely as not that such 
abnormality or disorder is etiologically 
related to cold injury in service.  For 
purposes of the opinion, the examiner 
should assume that the veteran's 
allegations concerning the circumstances 
of his cold exposure in service are 
truthful.  The rationale for all opinions 
must be set forth in writing.

4.  The RO should also undertake any 
other development it determines to be 
warranted.

5.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded the 
requisite opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


